Name: Council Directive 78/692/EEC of 25 July 1978 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 68/193/EEC, 69/208/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, material for the vegetative propagation of the vine, seed of oil and fibre plants and vegetable seed
 Type: Directive
 Subject Matter: plant product;  marketing;  agricultural activity;  means of agricultural production
 Date Published: 1978-08-26

 Avis juridique important|31978L0692Council Directive 78/692/EEC of 25 July 1978 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 68/193/EEC, 69/208/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, material for the vegetative propagation of the vine, seed of oil and fibre plants and vegetable seed Official Journal L 236 , 26/08/1978 P. 0013 - 0018 Greek special edition: Chapter 03 Volume 22 P. 0166 Spanish special edition: Chapter 03 Volume 14 P. 0267 Portuguese special edition Chapter 03 Volume 14 P. 0267 Finnish special edition: Chapter 3 Volume 10 P. 0105 Swedish special edition: Chapter 3 Volume 10 P. 0105 COUNCIL DIRECTIVE of 25 July 1978 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 68/193/EEC, 69/208/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, material for the vegetative propagation of the vine, seed of oil and fibre plants and vegetable seed (78/692/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, for the reasons given below, certain Directives on the marketing of seeds and propagating material should be amended; Whereas the present provisions of the Directives relating to the sealing and marking of seeds and propagating material do not take into account technical progress in the sphere of packaging materials, sealing systems and labelling methods ; whereas they should therefore be brought up to date; Whereas, in the case of seed potatoes also, samples for the examination of the tubers for certification should be taken officially in accordance with appropriate methods, HAS ADOPTED THIS DIRECTIVE: Article 1 Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (3), as last amended by Directive 78/55/EEC (4), shall be amended as follows: 1. Article 10 (1) shall be replaced by the following: "1. The Member States shall require that packages of basic seed and certified seed, except where seed of the latter category takes the form of small EEC packages, be sealed officially or under official supervision in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on either the official label provided for in Article 11 (1) or the package. In order to ensure sealing, the sealing system shall comprise at least either the abovementioned label or the affixing of an official seal. The measures provided for in the second subparagraph shall not be necessary where a non-reusable sealing system is used. In accordance with the procedure laid down in Article 21, it may be established whether a particular sealing system fulfils the provisions of this paragraph." 2. In the first sentence of Article 10 (2), the words "or under official supervision" shall be inserted after "officially". 3. Article 10 (3) shall be replaced by the following: "3. The Member States shall require that small EEC packages be sealed in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on the label or package. In accordance with the procedure laid down in Article 21, it may be established whether a particular sealing system complies with the provisions of this paragraph. Packages shall not be resealed on one or more occasions except under official supervision." (1)OJ No C 183, 1.8.1977, p. 64. (2)OJ No C 180, 28.7.1977, p. 29. (3)OJ No 125, 11.7.1966, p. 2290/66. (4)OJ No L 16, 20.1.1978, p. 23. 4. In Article 14 (3) (c), the following particulars shall be added after the indent "lot reference number": " - month and year of sealing, or - month and year of the last official sampling for the purposes of certification." 5. In Annex III (A) (I), the following shall be added: "3. (a) month and year of sealing expressed thus : "sealed ..." (month and year), or month and year of the last official sampling for the purposes of certification expressed thus : "sampled ..." (month and year)." Article 2 Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 78/386/EEC (2), shall be amended as follows: 1. Article 9 (1) shall be replaced by the following: "1. Member States shall require that packages of basic seed, certified seed and commercial seed, except where seed of the two latter categories takes the form of small EEC B packages, be sealed officially or under official supervision in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on either the official label provided for in Article 10 (1) or the package. In order to ensure sealing, the sealing system shall comprise at least either the abovementioned label or the affixing of an official seal. The measures provided for in the second subparagraph shall not be necessary where a non-reusable sealing system is used. In accordance with the procedure laid down in Article 21, it may be established whether a particular sealing system complies with the provisions of this paragraph." 2. In the first sentence of Article 9 (2), the words "or under official supervision" shall be inserted after "officially". 3. Article 9 (3) shall be replaced by the following: "3. The Member States shall require that small EEC B packages be sealed in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on the label or package. In accordance with the procedure laid down in Article 21, it may be established whether a particular sealing system complies with the provisions of this paragraph. Packages shall not be resealed on one or more occasions except under official supervision." 4. In Article 14 (3) (c), the following particulars shall be added after the indent "lot reference number": " - month and year of sealing, or - month and year of the last official sampling for the purposes of certification." 5. In Annex IV (A) (I), the following shall be added under (a): "3. (a) month and year of sealing expressed thus : "sealed ..." (month and year), or month and year of the last official sampling for the purposes of certification expressed thus : "sampled ..." (month and year)." 6. In Annex IV (A) (I), the following shall be added under (b): "4a. month and year of sealing expressed thus : "sealed ..." (month and year), or month and year of the last official sampling for the purposes of certification expressed thus : "sampled ..." (month and year)." 7. In Annex IV (A) (I), the following shall be added under (c): "3. (a) month and year of sealing expressed thus : "sealed ..." (month and year), (1)OJ No 125, 11.7.1966, p. 2298/66. (2)OJ No L 113, 25.5.1978, p. 1. Article 3 Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 78/387/EEC (2), shall be amended as follows: 1. Article 9 (1) shall be replaced by the following: "1. The Member States shall require that packages of basic seed and certified seed of all categories be sealed officially or under official supervision in such a manner that they cannot be opened without damaging the sealing system or without leaving evidence of tampering on either the official label provided for in Article 10 (1) or the package. In order to ensure sealing, the sealing system shall comprise at least either the abovementioned label or the affixing of an official seal. The measures provided for in the second subparagraph above shall not be necessary where a non-reusable sealing system is used. In accordance with the procedure laid down in Article 21, it may be established whether a particular sealing system complies with the provisions of this paragraph." 2. In the first sentence of Article 9 (2), the words "or under official supervision" shall be inserted after "officially". 3. In Article 14 (3) (c), the following shall be added after the indent "lot reference number": " - month and year of sealing, or - month and year of the last official sampling for the purposes of certification." 4. In Annex IV (A), the following shall be added under (a): "3a. month and year of sealing expressed thus : "sealed ..." (month and year), or month and year of the last official sampling for the purposes of certification expressed thus : "sampled ..." (month and year)." 5. In Annex IV (A), the following is added under (b): "3a. month and year of sealing expressed thus : "sealed ..." (year and month)." Article 4 Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (3), as last amended by Directive 77/648/EEC (4), shall be amended as follows: 1. The following Article shall be added: "Article 5 The Member States shall require that, for the examination of seed potato tubers for certification, samples are taken officially in accordance with appropriate methods." 2. Article 9 (1) shall be replaced by the following: "1. Member States shall require that packages and containers of basic seed potatoes and certified potatoes be sealed officially or under official supervision in such a manner that they cannot be opened without damaging the system of closing or leaving evidence of tampering on either the official label provided for in Article 10 (1) or the package. In order to ensure closure, the sealing system shall comprise at least either the abovementioned label or the affixing of an official seal. The measures provided for in the second subparagraph above shall not be necessary where a non-reusable sealing system is used. In accordance with the procedure laid down in Article 19 it may be established whether a particular sealing system complies with the provisions of this paragraph." 3. In the first sentence of Article 9 (2), the words "or under official supervision" shall be inserted after "officially". 4. Article 10 shall be replaced by the following: "Article 10 1. Member States shall require that packages and containers of basic seed potatoes and certified seed potatoes: (1)OJ No 125, 11.7.1966, p. 2309/66. (2)OJ No L 113, 25.4.1978, p. 13. (3)OJ No 125, 11.7.1966, p. 2320/66. (4)OJ No L 261, 14.10.1977, p. 21. (a) be labelled on the outside with an official label which has not previously been used, which fulfils the conditions laid down in Annex III and the particulars of which are provided in one of the official languages of the Community. The colour of the label shall be white for basic seed potatoes and blue for certified seed potatoes. When a label with a string-hole is used, its attachment shall be ensured in all cases with an official seal. The use of official adhesive labels shall be authorized. In accordance with the procedure laid down in Article 19, the indelible printing of the prescribed particulars on the package in accordance with the label model may be authorized under official supervision; (b) contain an official document, in the same colour as the label, providing at least the label particulars required under Annex III (A) (3), (4) and (6). This document shall be drawn up in such a manner that it cannot be confused with the official label referred to under (a). This document shall not be necessary if the particulars are printed indelibly on the, package or if, in accordance with the provisions under (a), an adhesive label or a label of tear resistant material is used. 2. The Member States may provide for derogations from paragraph 1 in the case of small packages where they are marked : "Passed for marketing in ..." (Member State concerned) only." 5. In Article 13 (1), the words "marked and sealed officially or under official supervision" shall replace "officially marked and sealed". 6. In Article 13 (4) (c), the following shall be added after the indent "lot reference number": "- month and year of sealing." 7. In Annex III (A), the following shall be added: "3a. month and year of sealing." 8. In Annex III (A), point 9 shall be deleted. Article 5 Article 9 of Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (1), as last amended by Directive 78/55/EEC shall be replaced by the following: "Article 9 The Member States shall require that packages and bundles of propagation material be sealed in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on either the label provided for in Article 10 (1) or - in the case of packages - on the package. They shall also bear a lead or equivalent sealing device attached by the person responsible for attaching the labels. In accordance with the procedure laid down in Article 17 it may be established whether a particular sealing system complies with the provisions of this Article. Packages shall not be resealed on one or more occasions except under official supervision." Article 6 Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (2), as last amended by Directive 78/388/EEC (3), shall be amended as follows: 1. Article 9 (1) shall be replaced by: "1. The Member States shall require that packages of basic seed, certified seed of all categories and commercial seed, be sealed officially or under official supervision in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on either the official label provided for in Article 10 (1) or the package. In order to ensure sealing, the sealing system shall comprise at least either the abovementioned label or the affixing of an official seal. The measures provided for in the second subparagraph above shall not be necessary where a non-reusable sealing system is used. In accordance with the procedure laid down in Article 20, it may be established whether a particular sealing system complies with the provisions of this paragraph." 2. In the first sentence of Article 9 (2), the words "or under official supervision" shall be inserted after "officially". 3. In Article 13 (3) (c), the following shall be added after the indent "lot reference number": (1)OJ No L 93, 17.4.1968, p. 15. (2)OJ No L 169, 10.7.1969, p. 3. (3)OJ No L 113, 25.4.1978, p. 20. " - month and year of sampling, or - month and year of the last official sampling for the purposes of certification." 4. In Annex IV (A) under (a), the text of item 3 shall be replaced by the following: " - month and year of sealing expressed thus : "sealed ..." (month and year), or - month and year of the last official sampling for the purposes of certification expressed thus : "sampled ..." (month and year)." 5. In Annex IV (A) under (b), the text of item 4 shall be replaced by the following: "- month and year of sealing expressed thus : "sealed ..." (month and year)." Article 7 Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (1), as last amended by Directive 78/55/EEC, shall be amended as follows: 1. The following shall be substituted for Article 25 (1): "1. The Member States shall require that packages of basic and certified seed, not made up in the form of EEC small packages, be sealed officially or under official supervision in such a manner that they cannot be opened without damaging the sealing system or leaving evidence of tampering on either the official label provided for in Article 26 (1) or the package. In order to ensure sealing, the sealing system shall comprise at least either the abovementioned label or the affixing of an official seal. The measures provided for in the second subparagraph shall not be necessary where a non-reusable sealing system is used. In accordance with the procedure laid down in Article 40 it may be established whether a particular sealing system complies with the provisions of this paragraph." 2. In the first sentence of Article 25 (2), the words "or under official supervision" shall be inserted after "officially". 3. Article 25 (3) shall be replaced by the following: "3. The Member States shall require that packages of standard seed and small packages of seeds of the category certified seed be closed in such a manner that they cannot be opened without damaging the system of closing or without leaving evidence of tampering on the label provided for in Article 26 (3) or the package. Except in the case of small packages, they shall also bear a lead or an equivalent sealing device attached by the person responsible for attaching labels. In accordance with the procedure laid down in Article 40, it may be established whether a particular system of closing complies with the provisions of this paragraph. In the case of small packages of the category certified seed, packages shall not be sealed on one or more occasions except under official supervision." 4. The following paragraph shall be added to Article 25: "4. The Member States may provide for derogations from paragraphs 1 and 2 in the case of small packages of basic seed." 5. In Article 30 (3) (c), the following particulars shall be added after the indent "lot reference number": " - month and year of sealing, or - month and year of the last official sampling for the purposes of certification." 6. Annex IV (A) (a) shall be replaced by the following: " 1. EEC rules and standards. 2. Certification authority and Member State or their initials. 3. Month and year of sealing expressed thus : "sealed ..." (month and year), or month and year of the last official sampling for the purposes of certification expressed thus : "sampled ..." (month and year). (1)OJ No L 225, 12.10.1970, p. 7. 4. Reference number of lot. 5. Species. 6. Variety. 7. Category. 8. Country of production. 9. Declared net or gross weight or declared number of seeds. 10. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of clusters or pure seeds and total weight. 11. Where at least germination has been retested, the words "retested ..." (month and year) may be indicated." 7. Annex IV (B) (a) shall be replaced by the following: " 1. EEC rules and standards. 2. Name and address of the person responsible for affixing the labels or his identification mark. 3. Marketing year of the sealing or of the last examination of germination. The end of the marketing year may be indicated. 4. Species. 5. Variety. 6. Category : in the case of small packages, certified seed may be marked with the letter "C" or "Z" and standard seed with the letters "ST". 7. Reference number given by the person responsible for affixing the labels - in the case of standard seed. 8. Reference number enabling the certified lot to be indentified - in the case certified seed. 9. Declared net or gross weight or declared number of seeds, except for small packages of up to 500 grams. 10. Where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of clusters or pure seeds and the total weight." Article 8 The Member States shall bring into force the laws, regulations and administrative provisions necessary for them to comply with: - Articles 1 to 4, 6 and 7 on or before 1 July 1977, and - all the other provisions of this Directive on or before 1 July 1979. Article 9 This Directive is addressed to the Member States. Done at Brussels, 25 July 1978. For the Council The President H.J. ROHR